Deen, Presiding Judge,
concurring in part, concurring specially in part, and dissenting in part.
While associating and concurring fully with Judge Sognier’s dissent concerning Division 1 of the majority opinion, and concurring fully with Division 3 of the majority opinion, I concur specially with Division 2 of the majority opinion which remands the case to the *39board for reconsideration of which detoxification, rehabilitation, and evaluation plan was appropriate; I believe that this issue must be reconsidered in light of prohibitions, pronouncements, and principles enunciated in Dan River, Inc. v. Shinall, 186 Ga. App. 572 (367 SE2d 846) (1988).